Judgment, Supreme Court, New York County, entered on June 4, 1974, affirmed. Respondent shall recover of appellants $60 costs and disbursements of this appeal. We have noted the dissent. We *869see no reason for interfering with the jurors’ assessment of damages. Concur —Stevens, P. J., Kupferman and Capozzoli, JJ.; Lynch, J., dissents in part in the following memorandum: I find no basis in the evidence for the jury’s apportionment of 50% of the negligence to the defendant Thompson and 25% to each of the other two defendants. All three were co-operatively involved in the operations of 1963, 1964 and 1966 which the plaintiff’s expert testified were unnecessary. While the defendant Thompson was the only one of the three to have been present at the 1962 operation, his responsibility there was the laparotomy; the nephropexy performed at that operation, and which the plaintiff’s expert testified was unnecessary, was the sole responsibility of a doctor who was not sued. I would apportion negligence and damages equally.